Citation Nr: 0918169	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1975 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  After reviewing the claim, the Board 
recharacterized the issues, in accordance with Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996), on appeal as follows:

1.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
bilateral knee disability.

3.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
hepatitis.

4.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
migraine headaches.

5.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
back disability, claimed as a muscle 
spasm.

Subsequently, the Board issued a Decision/Remand.  That 
action was dated July 2007.  In that action, the Board found 
that the appellant had not submitted new and material 
evidence sufficient to reopen his claim involving a 
psychiatric disorder, a bilateral knee disability, and 
hepatitis.  It did however conclude that new and material 
evidence had been submitted sufficient to reopen the claim 
involving migraine headaches and a back disability.  The two 
issues that were reopened were then returned to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional medical evidence.

The appellant was notified of the Board's Decision/Remand and 
he then appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  The only issue ruled 
upon by the Court was whether the appellant had submitted new 
and material evidence sufficient to reopen his claim for 
entitlement to service connection for a psychiatric disorder.  
The remaining two issues that were decided thereon by the 
Board were not appealed to the Court for action.  Upon 
reviewing the Board's Decision/Remand and a Joint Motion for 
Partial Remand, the Court approved the Joint Motion and 
vacated the portion of the Decision/Remand that dealt with 
psychiatric disorder issue.  The Court then remanded the 
claim to the Board for additional action.  

As a result of the Board's action below, that of reopening 
the appellant's claim for entitlement to service connection 
for a psychiatric disorder, the claim is remanded to the RO 
via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  Service connection for a psychiatric disorder was denied 
by the agency of original jurisdiction (AOJ) in a rating 
action issued in September 1997.  

3.  The evidence received subsequent to the AOJ's September 
1997 decision includes medical treatment records, written 
statements made by the appellant and his mother, and 
psychological testing results.  The evidence suggests that 
the appellant may now be suffering from a psychiatric 
disorder.  This evidence is not duplicative or cumulative, 
and is so significant that it must be considered in order to 
decide fairly the merits of the appellant's claim.


CONCLUSIONS OF LAWS

1.  The September 1997 AOJ's decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, it is the Board's conclusion that the 
VCAA does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant in reopening the 
appellant's service-connection claim, and the decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2008).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving a psychiatric disorder 
was received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the appellant's entitlement to 
service connection for a psychiatric disorder has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record indicates that in September 1997, the AOJ (RO) 
issued a decision as to whether service connection could be 
granted for a psychiatric disorder.  The appellant contended 
that he was then suffering from a mental disorder that was 
related to or caused by or the result of his military 
service.  In making this decision, the RO reviewed the 
appellant's service medical records, his claim for benefits, 
and miscellaneous medical treatment records.  Upon reviewing 
these documents, the RO concluded that the evidence did not 
support the appellant's claim for benefits.  More 
specifically, the RO found that the appellant had not been 
diagnosed as suffering from a current psychiatric disorder, 
and since there was no current disorder, service connection 
could not be granted.  

The appellant was notified of the action but he did not 
request reconsideration nor did he appeal the matter.  Thus, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

Since the issuance of that decision, the appellant has 
submitted written statements, VA medical records, and a 
statement from his mother.  Also submitted is psychological 
testing reports that have indicated that the appellant may 
now be suffering from depression.  Although the appellant has 
provided these various documents and reports to the RO, the 
RO has concluded that the appellant has not submitted new and 
material evidence sufficient to reopen his claim.  The 
appellant has appealed the RO's action to the Board for 
resolution.

This evidence is new.  It was not of record prior to 
September 1997.  This evidence is material because it does 
substantiate a previously unestablished fact - the existence 
of a psychiatric disorder.  Hence, it is the conclusion of 
the Board that this evidence is material because it does 
relate to a previously unestablished fact necessary to 
substantiate the claim.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the appellant's 
current psychiatric disorder is related to his military 
service or any accident that occurred while in service or to 
a service-connected disability.  


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder is reopened, and to this extent, the 
appeal is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for a psychiatric disorder, VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claims.  A review of the claims folder 
indicates that the RO has not obtained a definitive diagnosis 
accomplished by a medical doctor as to whether the 
appellant's current mental disorder began in service or was 
the result of the appellant's military service.  Hence, the 
claim will be remanded for the purpose of obtaining a 
psychiatric examination of the appellant for the purpose of 
obtaining an etiological opinion on any found mental 
disability, disorder, or disease with the examiner having the 
benefit of being able to review all of the appellant's 
medical records in connection with the examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2008 for a psychiatric 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponsive so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

2.  After the above has been completed to 
the extent possible, the RO/AMC should 
schedule the appellant for a psychiatric 
disorder.  The examiner should be 
provided with the appellant's claims 
folder and should review the appellant's 
medical history - both in service and 
after service.  Any tests and studies 
deemed necessary should be accomplished 
at this time.

The examiner should opine whether the 
appellant now suffers from a psychiatric 
disorder.  All findings should be 
reported in detail.  The examiner is 
asked to discuss the etiology of any 
found disorder and he/she should express 
an opinion, supported by adequate medical 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any found disorder is 
related to the appellant's military 
service or to any incident that occurred 
while in service or to his service-
connected disabilities.  If a conclusion 
cannot be made concerning whether any 
found disorder is related to the 
appellant's military service or any 
incident therein, the examiner should 
then discuss the likely etiology of the 
found disability(ies).

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims folder and this Remand must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
results proffered by the examiner must 
reference pertinent documents in the 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for 
service connection.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


